■ Judgment was rendered for the defendant, on the ground *425that the state laws for the regulation of port pilotage, so far as they apply to vessels propelled by steam,-are in conflict with the act of congress. (Sess. Laws 1858, 921; Id. 1854, 459; Id. 1857, 500.)
This court held, that the validity of our stat,e legislation on that'subject was not affected by the laws of congress, according to the decision of the supreme court of the United States in Cooley agt. Portwardens of Philadelphia (12 How. 209); Steamship Company agt. Joliff (2 Wallace, 450, 461-2); and Gilman agt. Philadelphia (3 Wallace, 731); and that the plaintiff was entitled to judgment.
Judgment below reversed, and ordered to be given for plaintiff for $66.66, with interest and costs.
All concur except Grover, J.